I wish to extend
warm greetings of iokwe from the people of the
Marshall Islands as we gather for the sixtieth session of
the Assembly. I am honoured to speak on behalf of
President Kessai H. Note, who had to leave New York
ahead of schedule due to an urgent matter at home.
Sixty years have passed since a visionary course
of action was charted recognizing that freedom, justice
and peace in the world are based on the inherent
dignity, equality and inalienable rights of all. The
world has felt the direct impact of the United Nations,
and we have good reason to be grateful. Critics
notwithstanding, our Organization has served the
global community and has touched every aspect of our
lives.
The Marshall Islands is grateful for the United
Nations, for without it, how could a small remote
island nation express its concerns, be heard, and be on
common ground with the rich and powerful?
Five years after we made a unanimous
commitment to peace, liberty and sustainable
development, we have gathered here again to take
concrete measures. We approved last Friday an
instrument that the Secretariat and the General
Assembly can build upon in streamlining the United
Nations and in meeting the many new challenges of the
twenty-first century.
All aspects of life in the Marshall Islands have
been profoundly affected by its extraordinary history,
which encompasses a Pacific war and the legacy of
nuclear testing. Its remoteness, size and vulnerability
continue to limit opportunities for the economic growth
of the Marshall Islands. In finding ways to work
together for the betterment of the population,
traditional leaders and representatives of our national
and local governments, non-governmental
organizations, and private and public sectors convened
last month in a special retreat - an opportunity for
everyone involved to build trust and to think and work
together in crafting a shared vision that can and will
ensure the prosperity of the people. We continue to
move beyond words to action.
We continue also to engage actively in regional
activities in the Pacific, including through our regional
organizations, such as the Pacific Islands Forum. A
great deal of work has been done in the development of
the Pacific Plan, a strategy for broader regional
cooperation based on the key goals of economic
growth, sustainable development, good governance and
security. The Plan will be presented to Forum leaders
when they meet next month. It will also be discussed at
our small island States meeting, which the Marshall
Islands chairs.
In the international arena, we continue to reaffirm
our solidarity with the Alliance of Small Island States.
We are grateful for the support of the General
Assembly in its endorsement of the Declaration and
Strategy for the Further Implementation of the
Programme of Action for the Sustainable Development
of Small Island Developing States, adopted at the
Mauritius International Meeting last January. The
Strategy requires quick and practical action to address
the unique challenges facing the sustainable
development of small island developing States.
The Marshall Islandsí small resource base,
limited market access, fragile environment,
vulnerability to climate change and variability, as well
25

as the high costs of energy, along with issues related to
infrastructure, transportation and communications, are
among the many constraints we face within the existing
international economic environment. Our vulnerability
to environmental and economic events continues to
impede our opportunities for development.
Our development efforts will be in vain if the
results are reversed by continued degradation of the
environment and depletion of natural resources.
We are pleased that the Kyoto Protocol has now
entered into force. However, some major emitters
remain outside of it. A more inclusive international
framework needs to be developed for stabilizing
greenhouse-gas emissions beyond 2012, with broader
participation by all major emitters - developed and
developing countries.
Climate change is a serious and long-term
challenge that has the potential to affect every part of
the world. It is time to undertake concrete actions and
measures at all levels. In that context, we welcome the
progress made in terms of the establishment and
development of an all-hazard early warning system.
United Nations international efforts were very
swift and effective in the wake of the devastating
tsunami in the Indian Ocean and, more recently,
following Hurricane Katrina in the southern United
States. We hope that the international community will
not act so humanely only in the aftermath of natural
disasters but also in the context of the far less dramatic,
but no less crucial global actions needed to mitigate
climate change and arrest sea-level rise before it is too
late to act and the people of the Marshall Islands and
others become environmental refugees.
On health issues, the Marshall Islands continues
to face the challenges associated in dealing with major
diseases such as diabetes, influenza, bird flu, SARS
and the risk of the rapid spread of HIV/AIDS and other
sexually transmitted diseases. Despite the difficulties
we face in addressing these challenges, we are proud
of, and grateful for, the involvement of the traditional
leadership, which has contributed to the substantial
progress made at the local and national levels.
We are in the final stages of completing the
HIV/AIDS National Strategic Plan. Our ambition to
carry out this task is strong, but we cannot do it alone.
The support of the international community is
extremely important to help build our capacity; to
strengthen our human resources; to help us implement
effective public education programmes that will
encourage behavioural change among the high-risk
groups in our population; and to provide technical
assistance to facilitate prompt access to the Global
Fund and other financial sources to combat HIV/AIDS,
tuberculosis, diabetes and malaria.
We have integrated family planning and maternal
and child health programmes into reproductive health
services, and we fully support the initiatives on
accessibility to reproductive health services under the
Millennium Development Goals.
On sustainable development, the Marshall Islands
has established a task force to ensure that the
Millennium Development Goals are fully integrated
into our national strategy. One challenge we continue
to face is the need for human and technical resources,
but, despite that and other challenges, we are
determined to work towards achieving the Goals.
During this, the first policy year of its first
implementation cycle, we recognize the important
precedent set by the thirteenth session of the
Commission on Sustainable Development as to how
future cycles could be conducted and what type of
outcomes could be expected. The Marshall Islands is
working hard to improve access to freshwater, develop
environmentally responsible waste management
systems and provide affordable and renewable energy
sources. Our programme would be impossible without
the continued support of the international community
and development partners, for which we are always
grateful.
One issue that continues to haunt the people of
the Marshall Islands is the effects of nuclear weapons
testing. When people in most parts of the world talk
about nuclear devastation, they tend to think of
Hiroshima and Nagasaki. However, few are aware that
the Marshall Islands experienced the equivalent of 1.6
Hiroshima-sized bombs every day during the 12 years
that numerous nuclear weapons were detonated and
tested in our country. Interestingly, this took place
while the Marshall Islands was part of the United
Nations Trust Territory of the Pacific Islands.
We would like to emphasize the need for full
resolution of this issue based on the changed
circumstances that have come to light and the new
information gathered from recent scientific and
medical studies on radiological safety, clean-up and the
26

malignant effects of radiation on health. I call on the
international community to support the Marshall
Islands in this endeavour.
The Marshall Islands has experienced the far-
reaching and invasive effects of a nuclear testing
programme on the most intimate and personal levels:
from home islands no longer inhabitable to the illness
and death of many of our friends and families. We can
prepare our health system to deal with this burden, but
we can never remedy the human and emotional toll that
this has had and continues to have on us as individuals,
families, communities and as a nation.
Concerning disarmament and non-proliferation,
we believe that sustainable peace and development will
not be achieved without major steps towards
disarmament. Reiterating our firm commitment to the
Treaty on the Non-proliferation of Nuclear Weapons,
we look forward to strengthening its implementation,
including through future review conferences.
As a nation whose single most important
productive sector and key export are its fisheries, the
state of the worldís oceans and fish stocks and how
these vital resources are being exploited remain our
utmost concern. We recognize the importance of the
Convention on the Conservation and Management of
Highly Migratory Fish Stocks in the Western and
Central Pacific Ocean. We remain seriously concerned
about instances of illegal, unreported and unregulated
fishing within our exclusive economic zone. The
continued assistance of the international community is
needed in building capacity for monitoring and
surveillance in this regard.
The global threat the world faces today is a
challenge of a different nature from anything we have
had to deal with before. We recognize how poverty,
environmental degradation and the abuse of human
rights undermine human security. We welcome the
recent adoption of the International Convention for the
Suppression of Acts of Nuclear Terrorism. We continue
to cooperate closely within the Pacific region to ensure
that effective regional action is taken to combat threats
to our peace and security. We have taken steps to
combat money-laundering and the financing of
terrorism and to implement the twelve core anti-
terrorism conventions and relevant Security Council
resolutions. In our global effort to counter terrorism,
agreeing on the definition of terrorism is one of the
many issues that requires serious consideration and
resolution.
Concerning the Middle East peace process, we
commend the determination and strong resolve of
Prime Minister Ariel Sharon in his effort to
reinvigorate the Middle East peace process by fulfilling
Israelís pledge to withdraw from the Gaza Strip.
Concerning the International Criminal Court, we
welcome its progress in the Democratic Republic of the
Congo, Uganda and Darfur situations. We are also
pleased with the entry into force of the agreement
between the International Criminal Court and the
United Nations. We continue to call on all States to
strengthen the rule of law around the world by ratifying
the Rome Statute governing that Court.
Bearing in mind the phrase "we the peoples" in
the Preamble to the Charter, Marshall Islands believes
that if the United Nations adheres to the principles of
universality and self-determination, it must not exclude
the 23 million people of the free, democratic and
independent nation of Taiwan. As a free and
prosperous country, Taiwan has much to contribute to
the peace and security of the Western Pacific, and we
reiterate our full support for the ongoing quest of the
people of Taiwan to be granted membership in this
family of nations. Denying membership to a free and
democratic nation and condoning the presence of
repressive States is a flagrant violation of basic
democratic principles.
In a world divided by chasms between the rich
and the poor, between the powerful and the powerless,
differences of interest are certain to shape all our
reform efforts and perpetuate a contradictory and
divided Organization. We share the aspirations of a
United Nations guided by the following values and
principles: belief in multilateral cooperation, the
imperative of prevention, respect for the rule of law
and human rights, solidarity with the poor and
suffering, concern for the rights of women and the
children of the world and their future, and for the
health of Planet Earth.
We reiterate our support for reform and expansion
of the Security Council, using a criteria-based
approach based on factors such as economic size,
population, commitment to democracy and human
rights, financial contribution to the United Nations,
contributions to peacekeeping and record on counter-
terrorism and non-proliferation.
27

The Marshall Islands will continue to participate
in this sessionís important debates on how to reform
and strengthen the United Nations as an institution and
how to ensure that it effectively addresses the threats
and challenges of the twenty-first century. We assure
you of our full cooperation towards the goal of a
strong, effective and accountable Organization.